912 F.2d 463Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William A. MATTERN, Jr., Plaintiff-Appellant,v.Jeffrey Charles SNEIDER, Defendant-Appellee.
No. 89-1532.
United States Court of Appeals, Fourth Circuit.
Submitted June 19, 1990.Decided Aug. 31, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-89-222-A)
William A. Mattern, Jr., appellant pro se.
Paul Bennett Bran, Melrod, Redman & Gartlan, Washington, D.C., for appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
William A. Mattern, Jr. appeals the district court's dismissal of this diversity action seeking to enforce a promissory note executed by Jeffrey Charles Sneider.  The district court determined on the basis of its factual findings that there was a failure of consideration and that the note was therefore not enforceable.  As the court's findings were not clearly erroneous, we affirm the decision.  As the record and other materials before us indicate that it would not significantly aid the decisional process, we dispense with oral argument.


2
AFFIRMED.